                  UNITED STATES DISTRICT COURT
                  SOUTHERN DISTRICT OF GEORGIA
                       SAVANNAH DIVISION

WILLIAM LLOYD HOLTZCLAW,         )
                                 )
     Plaintiff,                  )
                                 )
v.                               )            CV418-144
                                 )
MR. MILTON, MR. CIRONE,          )
                                 )
     Defendant.                  )

                                ORDER

     Defendants having volunteered to take provide photographs of the

shower chair at issue, plaintiff’s motion to compel access to a camera is

deemed MOOT. Should those photographs prove insufficient, plaintiff

can renew his motion — but only after contacting defendants and

attempting to informally resolve any dispute through meet and confer

efforts as required by the Court’s Local Rules.      See S.D. L. R. 26.5

(parties must meaningfully meet and confer before seeking the Court’s

intercession).

     SO ORDERED, this 28th             y of May,
                                     day      y, 2019.

                                 ______________________________
                                  ____________________________
                                 CHRIS     E L. RAY
                                  HRISTOPHER
                                    I TOPH
                                         HER
                                 UNITED STATES MAGISTRATE JU
                                                           UDGE
                                 SOUTHERN DISTRICT OF GEORGIA
